      Case 7:20-cv-00424 Document 42 Filed on 09/07/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                   September 07, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
        Plaintiff,                                       §
                                                         §
VS.                                                      §
                                                         §      CIVIL ACTION NO. 7:20-cv-00424
0.246 ACRES OF LAND, more or less,                       §
In STARR COUNTY, TEXAS; SABINO                           §
ALVAREZ, JR.; et al.,                                    §
                                                         §
        Defendants.                                      §

                                                   ORDER

        The Court now considers the “Unopposed Motion to Extend Deadlines to Determine Title

and Prepare Briefs Addressing Titles” filed by counsel for Defendant Javier Alvarez on September

2, 2021.1 Because the motion is unopposed, the Court considers it as soon as practicable. 2 Therein,

counsel for Defendant requests the Court extend the September 6th deadline to file briefs to

determine title by ninety days.3 As this request is made before the expiration of the origina l

deadline, the Court evaluates it for good cause. 4

        As good cause, counsel for Defendant Alvarez provides that he still “has not been able to

secure all the signatures needed to determine title nor establish disclaimer waivers for the property

from all the parties.”5 Defendant further provides “there are many siblings involved in this action

that are live[sic] out of town and others who are no longer living in these surrounding areas.”6 The


1 Dkt. No. 41.
2 LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3 Dkt. No. 41.
4 FED.R.CIV.P. 6(b).
5 Dkt. No. 41.
6 Id.




1/2
      Case 7:20-cv-00424 Document 42 Filed on 09/07/21 in TXSD Page 2 of 2




Court already extended the deadline by thirty-days for these reasons. Nonetheless, the Court finds

good cause to extend the deadline. However, the Court cautions Defendant Alvarez that it will be

reluctant to grant any further extensions on these bases.

        Accordingly, the Court EXTENDS the deadline to file a motion to determine title and briefs

addressing title in this case until December 6, 2021.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 7th day of September 2021.


                                                    ___________________________________
                                                                  Micaela Alvarez
                                                            United States District Judge




2/2
